EXHIBIT 10.3
 
 
FIRST SUPPLEMENTAL INDENTURE
 
Dated as of February 8, 2011
 
to
 
INDENTURE
 
Dated as of July 7, 2008
 
Between
 
CAPITOL BANCORP LTD.,
 
as Issuer
 
and
 
MANUFACTURERS AND TRADERS TRUST COMPANY
 
as Successor Trustee to Wells Fargo Bank, N.A.
 
10.5% JUNIOR SUBORDINATED DEBENTURES DUE 2038





 
 

--------------------------------------------------------------------------------

 







First Supplemental Indenture, dated as of February 8, 2011 (this “Supplemental
Indenture”), between Capitol Bancorp Ltd., a bank holding company duly organized
and existing under the laws of the State of Michigan (the “Company”), and
Manufacturers and Traders Trust Company, a New York banking corporation, as
Successor Trustee (the “Trustee”) to Wells Fargo Bank, N.A. (the “Original
Trustee”).
 
 
RECITALS
 


WHEREAS, the Company executed and delivered the Indenture, dated as of July 7,
2008, to the Original Trustee (the “Indenture”), to provide for the issuance of
the Company’s Debentures;
 
WHEREAS, pursuant to the terms of the Indenture, the Company has deferred the
payment of interest by extending the interest payment period of the Debentures
for up to 20 consecutive quarters beginning on June 30, 2009;
 
WHEREAS, pursuant to the terms of the Indenture, the Company is restricted from
entering into certain transactions during the Extended Interest Payment Period;
 
WHEREAS, the Company seeks to amend those restrictions as they relate to the
redemption of certain debt securities resulting from an exchange of the
Company’s common stock for trust preferred securities issued by a subsidiary of
the Company;
 
WHEREAS, the Company has obtained the consent of the holders of not less than a
majority in liquidation preference of the Debentures and Trust Securities
pursuant to Section 11.2 of the Indenture; and
 
WHEREAS, all things necessary to make this Supplemental Indenture a valid
agreement of the Company, in accordance with its terms have been performed, and
the execution and delivery of this Supplemental Indenture has been duly
authorized in all respects.
 
NOW, THEREFORE, THIS SUPPLEMENTAL INDENTURE WITNESSETH:
 
For and in consideration of the terms of this Supplemental Indenture, and for
the purpose of setting forth, as provided in the Indenture, the Company
covenants and agrees, with the Trustee, as follows:
 


ARTICLE 1.

 
AMENDED SECTIONS
 
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.1  Section 5.6 of the Indenture is replaced in its entirety with the
following language:
 
“SECTION 5.6  LIMITATION ON TRANSACTIONS.


If Debentures are issued to the Trust or a trustee of the Trust in connection
with the issuance of Trust Securities by the Trust and (i) there shall have
occurred any event that would constitute an Event of Default; (ii) the Company
shall be in default with respect to any of its obligations under the Preferred
Securities Guarantee relating to the Trust; or (iii) the Company shall have
given notice of its election to defer payments of interest on such Debentures by
extending the interest payment period as provided in this Indenture and such
period, or any extension thereof, shall be continuing, then (a) the Company
shall not declare or pay any dividend on, make any distributions with respect
to, or redeem, purchase, acquire or make a liquidation payment with respect to,
any of its capital stock (other than (A) dividends or distributions in common
stock of the Company or any declaration of a non-cash dividend in connection
with the implementation of a shareholder rights plan, or the issuance of stock
under any such plan in the future, or the redemption or repurchase of any such
rights pursuant thereto, (B) purchases of common stock of the Company related to
the rights under any of the Company’s benefit plans for its directors, officers
or employees, or (C) as a result of a reclassification of its capital stock);
and (b) the Company shall not make any payment of interest, principal or
premium, if any, or repay, repurchase or redeem any debt securities issued by
the Company which rank pari passu with or junior to the Debentures or make any
guarantee payments with respect to any guarantee by the Company of the debt
securities of any Subsidiary of the Company if such guarantee ranks pari passu
with or junior in interest to the Debentures (other than, with respect to (a)
and (b) above, as a result of any exchange or conversion of any class or series
of the Company’s capital stock (or any securities issued by a subsidiary of the
Company) for any class or series of the Company’s capital stock or of any class
or series of the Company’s indebtedness for any class or series of the Company’s
capital stock (or any securities issued by a subsidiary of the Company));
provided, however, that the Company may make payments pursuant to its
obligations under the Preferred Securities Guarantee.”
 
 
ARTICLE 2.

 
MISCELLANEOUS
 
Section 2.1  Ratification of Indenture. The Indenture, as supplemented by this
Supplemental Indenture, is in all respects ratified and confirmed, and this
Supplemental Indenture shall be deemed part of the Indenture in the manner and
to the extent herein and therein provided.
 
Section 2.2  Capitalized Terms.  Capitalized terms shall have the meaning
ascribed to them under the Indenture.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.3  Governing Law. This Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of New York.
 
Section 2.4  Separability. In case any one or more of the provisions contained
in the Indenture or this Supplemental Indenture shall for any reason be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provisions of the Indenture or
this Supplemental Indenture, but the Indenture and this Supplemental Indenture
shall be construed as if such invalid or illegal or unenforceable provision had
never been contained herein or therein.
 
Section 2.5  Counterparts. This Supplemental Indenture may be executed in any
number of counterparts each of which shall be an original; but such counterparts
shall together constitute but one and the same instrument.
 
 
[Signature page follows]

 
4

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the day and year first above written.
 
Capitol Bancorp Ltd.




By:   _________________________                                                        
 Name:
 Title:


Manufacturers and Traders
Trust Company,
   as Trustee




By:   _________________________                                                        
 Name:
 Title:

 
5

--------------------------------------------------------------------------------

 
